Montana, C.J. This matter is before the Court on the joint stipulation of the parties. This claim sounds in tort and is brought pursuant to section 8(d) of the Court of Claims Act (Ill. Rev. Stat. 1983, ch. 37, par. 439.8(d)). The incident involved herein occurred on October 16, 1982, at or near mile marker 273 on Interstate 57 in Iroquois County, Illinois. The wheel of the car in which Claimant was a passenger caught in a rut in the pavement, causing the car to careen off the roadway into a nearby ditch. Claimaint suffered fractured vertebrae and other injuries as a result of the accident. Based on the foregoing, Claimant, Deborah W. Catlett, is hereby awarded the sum of forty thousand ($40,000.00) dollars in full and final satisfaction of this claim.